Citation Nr: 1519848	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-43 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and an anxiety disorder.

2.  Entitlement in an initial compensable rating for status post fifth metacarpal fracture, healed, claimed as a right hand condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 and November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In general, a claim for service connection for a specific psychiatric disability, such as PTSD, encompasses all diagnosed acquired mental conditions, which are considered to be a single service connection claim for an acquired psychiatric disability.   Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the issue has been revised to reflect the potential for a grant based on other compensable psychiatric disabilities as well as PTSD.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran is currently in receipt of the maximum scheduler disability rating for his service-connected residuals of a right fifth metacarpal fracture.  The competent evidence of record does not establish symptoms, such as ankylosis, warranting an amputation disability rating.





(CONTINUED ON THE NEXT PAGE)


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals of a right fifth metacarpal fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5227, 5230 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  October 2009 and October 2010 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish an increased initial rating, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's available service treatment records, VA treatment records, and VA examination reports are in the claims file.  Additionally, private treatment records submitted by the Veteran have been associated with the claims file.  No outstanding evidence has been identified that has not otherwise been requested or obtained.

The Board notes that the Veteran's service treatment records are incomplete.  The appellant was informed of these missing records in a Formal Finding of Unavailability dated in December 2009 and was provided with the opportunity to submit any such records in his possession as well as submit alternative supportive evidence. In short, VA has exhausted its efforts to obtain the Veteran's service treatment records and any further efforts to locate them would be futile.  See Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999) (VA has a heightened duty to assist the appellant in developing his claims). 

The Veteran was afforded VA examinations in connection with his increased initial rating claim in January 2010.  The examiner obtained a thorough history, including reviewing the claims file, and provided a detailed physical examination.  Thus, the Board finds that the resulting examination report are adequate for adjudicating the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Recognition is given to the fact that the Veteran's last VA examination concerning his right little finger is now over 5 years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected status post right fifth metacarpal fracture, healed, since the VA examination in January 2010.  The Veteran does not contend otherwise.  Indeed, the Veteran argues that the current rating assigned does not adequately represent his disability, not that his disability has worsened. Accordingly, a remand for an additional examination is not necessary.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes for range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including in flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A January 2010 VA examination report shows that the Veteran reported experiencing some mild achiness and stiffness of the right hand, primarily to the ulnar aspect of the hand across the fifth metacarpophalangeal joint (MCP) into the wrist.  He denied any significant redness or swelling.  The primary symptoms were reported as stiffness and achiness that worsened with overuse and cold weather.  The Veteran reported occasional difficulty with gripping or doing fine manipulation such as working with tools.  The Veteran was noted to be a maintenance worker that dealt with heating, ventilation, and boilers.  He reported no time lost from work due to his right little finger disability, reporting that he only experienced occasional impairment when performing certain occupational duties requiring over exertion or fine manipulation of the right hand.  He reported flare-ups consisting of achiness and stiffness lasting hours to a full day that occurred monthly which he treated with Tylenol.  The Veteran also reported that during flare-ups he would wrap his hand and wrist in anticipation of increased activity.  He denied any loss of sensation and had full range of motion of the hand and wrist during reported flare-ups.  

Physical examination showed that the Veteran had no loss in hand strength or dexterity.  Functional impairments during flare-ups were noted as increased pain and stiffness.  No decrease in strength for pushing, pulling, and twisting were shown.  No decreased dexterity for twisting, probing, writing, touching, and expression were noted.  The Veteran's right little finger distal interphalangeal joint (DIP) and MCP joints had normal range of motions.  The examiner noted that there were no hand deformities and grip strength was 5/5 equal bilaterally.  Dexterity was noted as intact and good with no anatomical defects.  The Veteran was able to touch tip of thumb to all fingertips.  No ankylosis of the right fifth little finger was reported.  The examiner did report that the Veteran experienced mild tenderness to palpation along the right fifth metacarpal without any palpable defects.  The examiner noted that Deluca criteria was performed that showed increased pain of the right hand that did not result in additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss of range of motion with repetitive use.  The examiner could not express, without resorting to mere speculation, on the additional limitations due to repetitive use during flare-ups.  A review of an x-ray report did not shown any arthritis of the right fifth metacarpal joint as no evidence of old or new fractures were observed.  The examiner diagnosed the Veteran with status post right fifth metacarpal fracture, healed.  The examiner reported that the condition had significant effects of the Veteran's occupation.  Specifically, with problems lifting, carrying, and pain.  Effects on usual daily activities were noted as mild for chores, exercise, and recreation.  

Initially, the Board notes that the rating code for ankylosis of the ring or little finger states that a non-compensable rating is warranted for either favorable or unfavorable ankylosis of both the major and minor hand. This is the maximum rating available under this diagnostic code.  38 C.F.R. § 4.71a, Code 5227.  The rating code for limitation of motion of these digits also states that a non-compensable rating is the maximum evaluation available for limitation of motion of either of these fingers.  38 C.F.R. § 4.71a, Code 5230.

The Board finds that entitlement to an initial compensable rating for residuals of a right fifth metacarpal fracture is not warranted.  The maximum scheduler rating is in effect under the applicable diagnostic codes.  This includes consideration of additional limitation due to pain, weakness, incoordination or fatigability, as any increased compensation based on these factors must be derived from the rating criteria.  As the maximum schedular rating is in effect, no additional discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995). 

The Board also considered a higher rating under the criteria for unfavorable ankylosis of multiple digits; however, at no time was there evidence of amputation of the index finger, resulting limitation of motion of other digits, or interference with overall function of the right hand to warrant a compensable rating.  38 C.F.R. § 4.71a Diagnostic Codes 5216-5219.  Similarly, there was no evidence of favorable ankylosis of multiple digits, including the index finger to warrant a higher rating under Diagnostic Codes 5220-5223. 38 C.F.R. § 4.71a.  The record shows that the Veteran retains function in his fingers and the January 2010 VA examiner specifically found that there was no ankylosis in the fingers and that the level of functioning of the right little finger was not so diminished as to be equivalent to amputation.  Lastly, there is no x-ray evidence of arthritis of the right little finger to warrant consideration of an initial compensable rating under Diagnostic Code 5010.  The Board further notes that the January 2010 VA examiner provided a thorough examination supported by detailed rationale for all findings.  In this regard, the examiner noted that the Veteran did not have significant functional impact due to the Veteran's right little finger disability.  While the examiner reported that an opinion concerning the functional impairment during flare ups without resorting to speculation could not be provided, the Veteran's own reports show minimal impairment consisting of stiffness and achiness.  The Veteran reported that while he takes Tylenol and may wrap his hand during episodes of flare ups, he still did not report any loss of motor or muscle functioning not already considered under the rating criteria.  While the Board is sympathetic to the Veteran's reports of pain, that pain has not been shown to rise to a level of severity that causes him to miss work, lose range of motion, or lose functioning of his right hand.  The Board finds that the symptomatology reported by the Veteran is already considered and compensated under Diagnostic Code 5320.  38 C.F.R. § 4.71a (2014).

In light of the above, the Board finds that at no time has the Veteran's service-connected residuals of a right fifth metacarpal fracture met the criteria for an initial compensable rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In addition, the Board notes that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence. Indeed, the rating criteria adequately describe the Veteran's symptoms for his old healed fracture of the right fifth metacarpal.  These symptoms include limitation of motion of the finger and pain, all of which are provided for in the rating criteria.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Therefore, referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).


ORDER

Entitlement to an initial compensable disability rating for residuals of a right fifth metacarpal fracture, healed, is denied.


REMAND

The Veteran asserts that he has a psychiatric disability related to active service.  He reports that an abusive work environment caused him sleeping difficulties and a nervous stomach.  The Board notes that there are no reports or complaints concerning psychiatric conditions in the Veteran's service treatment records or post service medical records until 2011.  

A February 2012 letter from the Veteran's VA psychologist reported that he showed a diagnostic impression of PTSD in October 2011 and was being treated on a monthly basis.  In light of this new medical evidence from the Veteran's VA psychologist along with the Veteran's assertion of having symptoms of a psychiatric condition since separation of service, VA's duty to afford the Veteran an examination is triggered.  38 C.F.R. § 3.159(c) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also notes that in the February 2012 VA psychologist letter, references are made to continuing VA treatment for the Veteran's psychiatric condition.  Those VA treatment records have not been associated with the claims file and on remand must be requested and obtained.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since September 2010.  All attempts to obtain the records must be documented and any negative responses should be associated with the claims file.  Specifically, all treatment records from VA Nebraska- Western Iowa Health Care System.  

2.  Thereafter, schedule the Veteran for a VA examination by a VA psychiatrist to determine the etiology of any diagnosed psychiatric disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  In offering each opinion, the examiner must specifically acknowledge and consider the lay evidence of the Veteran as to his psychiatric symptoms.  In addition, the examiner is requested to reconcile the medical opinions of record. The examiner should provide the following:

(a) Identify all psychiatric diagnoses to include PTSD, including reconciling past diagnoses, and provide a full multiaxial diagnosis pursuant to DSM-V.

(b) Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-V.

(c) If a diagnosis of PTSD is warranted, the examiner should state what stressor is the basis for that diagnosis and the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that PTSD is related to any alleged in-service stressor.

(d) For each psychiatric diagnosis other than PTSD, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any other psychiatric disability is related in any manner to the Veteran's service.

3.  Then, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


